Case 0:18-cr-60310-BB Document 116 Entered on FLSD Docket 07/06/2020 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cr-60310-02-

 BLOOM UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 DONDRE MANTACK,

     Defendant.
 ________________________________/

                                            ORDER

        THIS CAUSE is before the Court upon Defendant Dondre Mantack’s (“Defendant”)

 Motion to Reduce Sentence Under Title 18 U.S.C. Section 3582(c)(1)(A)(i) and the COVID-19

 Pandemic, ECF No. [105] (“Motion”). The Government filed a Response in opposition, ECF No.

 [106] (“Response”). Defendant filed supplemental medical records regarding the removal of his

 spleen, ECF No. [112] (“Spleen Records”), and the Government filed an amended response, ECF

 No. [115] (“Amended Response”), stating that it still opposed the requested relief. The Court has

 reviewed the Motion, all opposing and supporting submissions, the record in this case, and the

 applicable law, and is otherwise fully advised. For the reasons discussed below, Defendant’s

 Motion is denied.

      I. BACKGROUND

        On November 25, 2019, Defendant entered into a guilty plea for conspiracy to commit

 bank fraud in violation of 18 U.S.C. § 1349. ECF No. [83]. On February 21, 2020, Defendant was

 sentenced to a term of imprisonment of 30 months. ECF No. [102]. Defendant is currently housed

 at the Federal Transfer Center (“FTC”) in Oklahoma City, Oklahoma, and is scheduled to be
Case 0:18-cr-60310-BB Document 116 Entered on FLSD Docket 07/06/2020 Page 2 of 8



 released from custody on March 1, 2022. Defendant has filed the instant Motion seeking

 compassionate release due to the ongoing COVID-19 pandemic, arguing that the absence of his

 spleen, which was removed after he sustained a gunshot wound in September 2017, put him at an

 increased risk of infection. ECF No. [105] at 8-9. The Government opposes Defendant’s request

 for compassionate release. See ECF Nos. [106] & [115].

        SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 throughout the world and are impacting every person’s life. The United States is currently

 reporting more confirmed cases of COVID-19 and deaths as a result than any other country, with

 more than 2,580,000 confirmed cases and over 126,500 reported deaths as of June 30, 2020.1 The

 COVID-19 pandemic poses a serious danger to society at large, and especially to at-risk inmates.

 In addition, COVID-19 poses a higher risk to incarcerated individuals who are unable to practice

 health precautions available to the general public, such as social distancing.

        As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of

 institutions and to home confinement, where appropriate. See Mem. from Attorney Gen. William

 Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

 Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

 (“Memorandum”). The Memorandum identifies several facilities that have been particularly

 affected and which should be given priority in the BOP’s consideration of implementing home

 confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. In addition, the

 Attorney General makes an express finding that extant emergency conditions are materially

 affecting the functioning of the BOP, and directs that the BOP immediately maximize appropriate


 1
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated June 30, 2020).


                                                   2
Case 0:18-cr-60310-BB Document 116 Entered on FLSD Docket 07/06/2020 Page 3 of 8



 transfers to home confinement of all appropriate inmates at the specifically named facilities, and

 other similarly situated facilities where COVID-19 is materially affecting operations. Id. The

 Memorandum further directs the BOP to review all inmates who have COVID-19 risk factors as

 established by the Centers for Disease Control and Prevention (“CDC”) to determine suitability

 for home confinement, while emphasizing the importance of protecting the public from individuals

 who may pose a danger to society, and recognizing the need to prevent over-burdening law

 enforcement with “the indiscriminate release of thousands of prisoners onto the streets without any

 verification that those prisoners will follow the laws when they are released . . . and that they will

 not return to their old ways as soon as they walk through the prison gates.” Id. at 2-3. The

 Memorandum also stresses the need for careful individualized determinations regarding the

 propriety of releasing any given inmate, and does not encourage indiscriminate release. Id. at 3.

    II. DISCUSSION

        “Generally, a court ‘may not modify a term of imprisonment once it has been imposed.’”

 United States v. Pubien, No. 19-12078, 2020 WL 897402, at *2 (11th Cir. Feb. 25, 2020) (quoting

 18 U.S.C. § 3582(c)).

        “The authority of a district court to modify an imprisonment sentence is narrowly
        limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
        2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
        a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
        motion and extraordinary or compelling circumstances warrant modification or if
        the defendant is at least 70 years old and has served 30 years in prison; (2) if the
        modification is expressly permitted by statute or Federal Rule of Criminal
        Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
        been lowered as a result of an amendment to the Guidelines by the Sentencing
        Commission. 18 U.S.C. § 3582(c).

 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority



                                                   3
Case 0:18-cr-60310-BB Document 116 Entered on FLSD Docket 07/06/2020 Page 4 of 8



 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

 Rivas, No. 19-11691, 2020 WL 398708, at *4 (11th Cir. Jan. 23, 2020) (quoting United States v.

 Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291,

 1296-97 (11th Cir. 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

        Here, Defendant seeks relief under the compassionate release provision of 18 U.S.C.

 § 3582(c)(1)(A), which provides:

        (c) Modification of an imposed term of imprisonment.— The court may not modify
        a term of imprisonment once it has been imposed except that—
        (1) in any case—
        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
        § 3553(a)] to the extent that they are applicable, if it finds that—
                (i) extraordinary and compelling reasons warrant such a reduction . . . .
                ....
        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).

        Under the relevant Sentencing Guidelines policy statement, the Court “may reduce a term

 of imprisonment . . . if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent

 they are applicable, the court determines that . . . extraordinary and compelling reasons warrant a

 reduction.” U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). The

 Sentencing Guidelines add that the Court should reduce a sentence only if the “defendant is not a

 danger to the safety of any other person or to the community.” Id.

        Accordingly,

        Section 3582 sets out the order in which this Court should analyze a criminal
        defendant’s entitlement to a sentencing reduction. First, when the defendant brings


                                                   4
Case 0:18-cr-60310-BB Document 116 Entered on FLSD Docket 07/06/2020 Page 5 of 8



        the motion himself, the Court must ascertain whether he “has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
        receipt of such a request by the warden of the defendant’s facility, whichever is
        earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
        set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
        Court should turn to the “extraordinary and compelling reasons” test, as outlined in
        U.S.S.G. § 1B1.13 cmt. n.1. And fourth, the Court should determine whether the
        defendant poses a “danger to the safety of any other person or to the community,
        as provided in 18 U.S.C. § 3142(g).” Id.

 United States v. Stuyvesant, No. 09-60184-CR, 2020 WL 1865771, at *2 (S.D. Fla. Apr. 14, 2020).

 Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find

 that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the relevant

 § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant compassionate

 release in this case; and (4) determine that Defendant is not a danger to the community. Moreover,

 Defendant bears the burden of establishing that compassionate release is warranted. See United

 States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the

 § 3582(c)(2) movant, bears the burden of establishing that” compassionate release is warranted,

 but that, even where a defendant satisfies this burden, “the district court still retains discretion to

 determine whether a sentence reduction is warranted”).

        Defendant’s Motion requests that he be released to home confinement due to the fact that

 he had his spleen surgically removed after sustaining a gunshot wound, which he contends places

 him within the most at-risk demographic for contracting a severe and potentially fatal case of

 COVID-19. The Government opposes Defendant’s Motion, arguing that the BOP has modified its

 operating procedures in order to effectively respond to the COVID-19 pandemic and that it has the

 capacity to properly address any outbreaks among inmates housed in federal facilities. Further, the

 Government’s Amended Response contends that, based on a review of his medical records,

 Defendant has not established that the removal of his spleen makes him immunocompromised.



                                                   5
Case 0:18-cr-60310-BB Document 116 Entered on FLSD Docket 07/06/2020 Page 6 of 8



        As an initial matter, the Court notes that Defendant has exhausted his administrative

 remedies. In particular, Defendant submitted his request for compassionate release on April 17,

 2020, and this request was denied by the warden of FTC Oklahoma on May 10, 2020. ECF No.

 [105] at 2. Thus, the exhaustion requirement is satisfied in this case. Nevertheless, as explained

 below, Defendant has failed to satisfy the other factors required to demonstrate that compassionate

 release is warranted.

        The applicable § 3553(a) factors include, among others: “(1) the nature and circumstances

 of the offense and the history and characteristics of the defendant,” as well as “(2) the need for the

 sentence imposed—(A) to reflect the seriousness of the offense, to promote respect for the law,

 and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

 conduct; [and] (C) to protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a).

 At the time of sentencing, the Court concluded that a term of imprisonment of thirty months was

 appropriate in this case, in light of these § 3553(a) considerations. To date, Defendant has served

 just over four months of that sentence. Moreover, aside from the absence of his spleen, which was

 a condition that existed and was considered at the time of sentencing, Defendant has not provided

 any additional bases to persuade the Court that the sentence imposed should be modified based

 upon the factors set forth in § 3553(a). See United States v. Post, No. 15-CR-80055, 2020 WL

 2062185, at *2 (S.D. Fla. Apr. 29, 2020) (noting “that much of the information that [the defendant]

 provide[d] in his Motion was before the Court at the time of his sentencing,” and the Court imposed

 an appropriate sentence considering this information); United States v. Zamor, No. 17-20353-CR,

 2020 WL 2062346, at *2 (S.D. Fla. Apr. 29, 2020) (“Crucially, [the defendant] has completed less

 than 40% of this sentence, and the applicable 18 U.S.C. § 3553(a) factors . . . do not warrant [his]

 release after serving less than half of his sentence.”); United States v. Rodriguez-Orejuela, No. 03-




                                                   6
Case 0:18-cr-60310-BB Document 116 Entered on FLSD Docket 07/06/2020 Page 7 of 8



 CR-20774, 2020 WL 2050434, at *7 (S.D. Fla. Apr. 28, 2020) (noting that, in weighing the

 sentencing factors, “the Court’s analysis is virtually unchanged from thirteen years ago.”). As such,

 the Court concludes that a modification of Defendant’s sentence is unwarranted at this time.

         Additionally, with regard to the “extraordinary and compelling reasons” test, Defendant

 explains that, although he is only twenty-eight years old, he is particularly vulnerable to the risk

 of contracting COVID-19 because he is immunocompromised due to the removal of his spleen.

 CDC guidance indicates that individuals with the following health conditions are at a higher risk

 of contracting severe illness due to COVID-19: people with moderate to severe asthma, people

 with chronic lung disease, people with diabetes, people with serious heart conditions, people with

 chronic kidney disease, people with severe obesity, people with chronic liver disease, people who

 are immunocompromised, people over the age of sixty five, and people who live in a nursing home

 or long-term care facility.2 The Court is sympathetic to Defendant’s health conditions and his

 concerns regarding COVID-19 outbreaks in prison facilities. However, Defendant does not allege

 that his health conditions are significantly deteriorating and, as the Government notes, Defendant

 does not point to any medical records to support his allegation that he is immunocompromised

 because of his spleen removal.3 Further, “the BOP Director has not found COVID-19 alone to be

 a basis for compassionate release.” United States v. Harris, No. 2:12-CR-140-FtM-29DNF, 2020

 WL 1969951, at *2 (M.D. Fla. Apr. 24, 2020) (citing United States v. Eberhart, No. 13-cr-313-

 PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible



 2
    Groups at Higher Risk for Severe Illness, Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html (last
 updated June 25, 2020).
 3
   As the Government points out, Defendant has failed to establish through any medical records that his
 immunity is significantly weakened or compromised, nor do any of the records produced support instances
 of heightened infections or medical issues related to the loss of Defendant’s spleen. ECF No. [115] at 2.


                                                    7
Case 0:18-cr-60310-BB Document 116 Entered on FLSD Docket 07/06/2020 Page 8 of 8



 exposure to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a

 reduction in sentence set forth in the Sentencing Commission’s policy statement on compassionate

 release, U.S.S.G. § 1B1.13.”)); see also United States v. Kelly, No. 2:03-CR-126-FtM-29, 2020

 WL 2039726, at *1 (M.D. Fla. Apr. 28, 2020) (The “defendant does not allege any extraordinary

 or compelling circumstances to support compassionate release. The desire to be home with his

 family sooner than later is not a basis for release.”). Thus, Defendant cannot show that

 extraordinary and compelling reasons support his request for compassionate release after having

 served less than five months of his 30-month sentence.4

           Based on the discussion above, the Court concludes that Defendant has failed to

 demonstrate that a sentence modification is warranted in this case and his Motion is therefore

 denied.

     III. CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion, ECF No.

 [105], is DENIED.

           DONE AND ORDERED in Chambers at Miami, Florida, on July 2, 2020.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record



 4
   Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances
 warranting his release, the Court does not need to address the final consideration of whether Defendant
 poses a danger to the safety of others or to the community under to § 3142(g).


                                                   8
